Citation Nr: 0834984	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-33 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.  He died in January 2003.  The appellant is the 
widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine which denied the benefits sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's original Certificate of Death indicates he 
died in January 2003; the immediate cause of death was listed 
as cellular hypoxia due to aspiration pneumonia due to poor 
airway protection as a consequence of multiple 
cerebrovascular accidents.

2.  A later Certificate of Death dated in July 2005 indicates 
he died in January 2003; the immediate cause of death was 
listed as cellular hypoxia due to aspiration pneumonia due to 
poor airway protection as a consequence of stroke.  Other 
significant conditions contributing in death but not 
resulting in the underlying cause given above included 
atherosclerotic vascular disease, CHF, cigarette smoking, 
PTSD, and hypertension.

3.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), 
evaluated as 70 disabling; and a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.

6.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death, nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death, 
nor was he a former prisoner of war who died after September 
30, 1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.312, 3.316 (2007).

2.  The criteria for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The applicant is seeking service connection for the cause of 
the veteran's death.  The death certificate shows that the 
veteran died in January 2003.  A January1998 rating decision 
granted an increase from 30 percent to 70 percent for the 
veteran's only service connected disability of PTSD and also 
granted a TDIU both effective October 27, 1997.  

The original death certificate reflects the immediate cause 
of death was cellular hypoxia due to aspiration pneumonia due 
to poor airway protection as a consequence of multiple 
cerebrovascular accidents.  No autopsy was performed. Also on 
file is an amended death certificate, signed by Dr. George 
Higgins, III, of the Maine Medical Center, reflecting that 
other significant conditions contributing to death but not 
resulting in the underlying cause of death were life-long 
PTSD (since the age of 17), chronic anxiety, hypertension, 
tobacco use, and atherosclerotic vascular disease.

The appellant essentially contends that the veteran's service 
connected PTSD contributed to his cigarette smoking habit, 
hypertension, alcohol abuse, and hyper-anxiety syndrome 
thereby leading to his ongoing atherosclerotic illness and 
ultimate demise.  She stated that the veteran started smoking 
upon entering service at the age of 17, smoked four packs a 
day and stopped smoking in 1979.  

Medical records in the file show that the veteran had 
coronary artery disease with inferior wall myocardial 
infarction in May 1992, after which he underwent triple 
coronary artery bypass procedure.  Thereafter he developed 
multiple episodes of congestive heart failure and was 
diagnosed with an ischemic cardiomyopathy in 1999.  He had 
severe atherosclerotic peripheral vascular disease and had 
bilateral femoral popliteal bypass grafts and digital 
amputations of the right foot.  In addition, he had 
cerebrovascular disease and as a result of multiple strokes 
had become progressively disabled and aphasic.  Medical 
records compiled during treatment of these disabilities refer 
to the veteran's remote history of tobacco use.

        A statement from Peter K. Shaw, M.D., the veteran's 
cardiologist, dated in February 2004 indicated that:
        
Risk factors for coronary artery disease were multiple 
and of course interdependent in terms of their effects 
on patients as they age.  While the development of 
atherosclerotic coronary artery disease in the absence 
of cigarette smoking is probable and even common, the 
effect of each additional risk factor increases the risk 
of coronary artery disease exponentially.  In other 
words, each risk factor does not produce merely additive 
risk but rather multiplicative risk.  Accordingly, even 
in the absence of cigarette smoking, Mr. [redacted] would 
have been at risk for coronary artery disease.  However, 
the additional risk imposed upon him by cigarette 
smoking substantially increased the risk of 
atherosclerosis and the aggressiveness of the 
atherogenic process.  While his other risk factors, 
hypertension, Type II-B hyperlipoproteinemia, Type II 
diabetes mellitus, male gender, and age were substrates 
for atherogenesis, the influence of nearly life long 
cigarette smoking, perpetuated by the service related 
post-traumatic stress disorder, substantially magnified 
the risk of atherogenesis.

The appellant (the veteran's surviving wife) and the 
veteran's daughter testified before the undersigned Veterans 
Law Judge sitting at Togus, Maine, in September 2004, that 
the veteran had been treated for heart disease first by Dr. 
Joseph Edgar, who now practiced in Portland, Maine, and 
thereafter by Dr. Peter Shaw (pages 19 and 20 of the 
transcript of that hearing).



A June 2006 opinion from a VA physician indicated:

It is my opinion that the veteran indeed would have 
been at risk for coronary artery disease and all 
the additional vasculopathies in the absence of 
cigarette smoking, but recognize that cigarette 
smoking substantially increases the risk of 
atherosclerosis and multiple vasculopathies.  
However, I know of no VA directive that associates 
cigarette smoking as secondary to PTSD.  It must be 
said then that the cigarette smoking is not 
attributable to the veteran's PTSD and therefore, 
there is no relationship between the veteran's PTSD 
and his ultimate death.

A statement from Robert M. Haile, M.D. dated in August 2006 
indicated he treated the veteran at the New England 
rehabilitation Hospital in Portland following his leg 
amputation.  He stated that the veteran developed PTSD that 
prevented him from a successful recovery.  He noted the 
veteran lost the ability to eat and ultimately died of PTSD 
consequences, which were exacerbated by his amputation.

A May 2007 opinion from a VA physician indicated:

It is at least as likely as not that the veteran's 
death on January 24, 2003 was the result of 
complications of PTSD.  The veteran had a long 
history of PTSD.  PTSD is a complex multi-faceted 
psychiatric illness.  Self destructive behavior 
such as tobacco use and alcohol use are well known 
co-morbid conditions associated with chronic PTSD.  
Additional co-morbid conditions include anxiety and 
depression.  The veteran's chronic use of alcohol 
and tobacco (due to PTSD) contributed to his 
hypertension and arteriosclerotic vascular disease.  
The vascular disease (arteriosclerotic) ultimately 
contributed to his death.  

In August 2008 the Board requested an Independent Medical 
Expert (IME) opinion.  Paul M. Kirkman, M.D., reviewed the 
appellant's claims file in August 2008.  Dr. Kirkman 
indicated:

It was more likely than not the tobacco products 
contributed to the development and severity of the 
diffuse vascular disease present.  Tobacco use has 
been identified as a major risk factor for 
cardiovascular disease for many decades.

It is at least as likely as not the diffuse 
vascular disease would have occurred without the 
tobacco use.  Cardiovascular/cerebrovascular 
disease begins early in life, becomes symptomatic 
usually in the fifth or sixth decades, and is much 
more pronounced in the elderly.  The National 
Center for Health Statistics, Division of Vital 
Statistics life expectancy table (2006) notes a 
life expectancy of 57 years for a male born in 
1926.  The number one cause of death is 
cardiovascular diseases.  The patient had multiple 
risk factors for cardiovascular/cerebrovascular 
disease.

Cause of death

A service-connected disorder is one that was incurred in or 
aggravated by active service, or one for which there exists a 
rebuttable presumption of service incurrence if manifested to 
the required degree within a prescribed period from the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The service-connected disability will be considered 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  It must be shown that it contributed 
substantially or materially, that it combined to cause death 
that it aided or assisted in the production of death.  It is 
not sufficient to show that it causally shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

As to the effects of tobacco use during service, for claims 
filed after June 9, 1998, such as the appellant's claim, a 
disability will not be considered service-connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2007).  Service 
connection, however, will not be prohibited if the disability 
or death can be service-connected on some basis other than 
the veteran's use of tobacco products during service, or if 
the disability became manifest or death occurred during 
service. See 38 C.F.R. § 3.300 (b).

It is noted that during the course of this appeal an Opinion 
from VA's General Counsel in October 2003 addressed this 
specific type of claim.  The General Counsel held there was 
no prohibition for service connection for the cause of the 
veteran's death on the basis that it resulted from a disease 
attributable to the use of tobacco products by the veteran 
during service, nor VA's implementing regulations on claims 
based on the effects of tobacco products, bar a finding of 
secondary service connection for a disability related to the 
veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  The questions that 
adjudicators must resolve with regard to a claim for service 
connection for a tobacco-related disability alleged to be 
secondary to a disability not service connected on the basis 
of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service-
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  VAOGCPREC 6-2003.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran died as the result of a 
service connected disability.  In addition, the preponderance 
of the evidence does not demonstrate service connection for a 
tobacco-related disability alleged to be secondary to a 
disability not service connected on the basis of being 
attributable to the veteran's use of tobacco products during 
service.  There is some dispute as to whether the veteran's 
PTSD caused the veteran to smoke.  However, even if the 
veteran's smoking did contribute to the coronary artery 
disease and all other vasculopathies, the weight of the 
probative evidence does not show that such problems would not 
have occurred but for the use of tobacco products.  
Therefore, the appellant's claim of entitlement to the cause 
of the veteran's death on the basis of nicotine use allegedly 
compelled by his service-connected PTSD must fail.

Three of the medical opinions agreed that even if the veteran 
had not smoked, he would have been at substantial risk for 
coronary artery disease and all other vasculopathies.  As to 
whether the veteran's PTSD caused him to smoke, the evidence 
shows the veteran began smoking at the age of 17 at the time 
of entrance into service and prior to his diagnosis of PTSD.  
There is no evidence to suggest that the veteran's death 
could have been avoided had he not smoked cigarettes.  

Although the May 2007 VA physician opined that the veteran's 
chronic use of alcohol and tobacco due to PTSD contributed to 
his hypertension and arteriosclerotic vascular disease; he 
did not indicate that had the veteran not smoked or used 
alcohol the veteran's death could have been avoided.  

Dr. Haile's statement suggests that the veteran's PTSD was 
the result of his leg amputation as he noted that the veteran 
"developed" PTSD which precluded him from a successful 
recovery noting that the veteran had refused to eat.  The 
Board notes that the veteran had been diagnosed with PTSD 
several years prior to his last illness and there was no 
evidence that he could not eat at that time.  Medical 
evidence attributes the veteran's inability to eat to 
dysphagia.  The probative value of a medical professional's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In the instant case, the appellant filed her claim in 2003.  
Thus, the holdings in VAOPGCPREC 6-2003 are applicable.  
However, her claim fails to satisfy the three-pronged test 
delineated above.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

DIC under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death were service connected, even though the 
veteran died of nonservice-connected causes, if two 
conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  
First, the veteran's death must not be the result of his or 
her own willful misconduct.  38 C.F.R. § 3.22(a)(1). Here, 
the record is silent as to this element, but the Board need 
not address it, as the record does not establish the second 
requirement -- namely, that at the time of death, certain 
requirements for total disability compensation must have been 
met.  38 C.F.R. § 3.22(a)(2).  There are three ways in which 
the total disability requirement can be met:  the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that (1) was rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; (2) was rated totally 
disabling continuously since the veteran's release from 
active duty, and for a period of not less than five years 
immediately preceding death; or (3) was rated by VA as 
totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war (POW) who died after September 30, 
1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).

In this case, at the time of the veteran's death in January 
2003, the veteran was service connected for PTSD, evaluated 
as 70 percent disabling from October 27, 1997.  The veteran 
was also granted a TDIU effective October 27, 1997.  As the 
veteran did not have any service-connected disabilities that 
were continuously rated totally disabling for 10 or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
his separation from service, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Additionally, the veteran was not a former 
prisoner of war who died after September 30, 1999.  
Accordingly, the appellants' claim under 38 U.S.C.A. § 1318 
must be denied for lack of legal merit.  Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were not provided to the appellant until 
after the March 2003 decision.  
Since then, however, the content of the notices provided to 
the appellant fully complied with the requirements of that 
statute.  The appellant has been afforded a meaningful 
opportunity to participate in the adjudication of her claim, 
to include the opportunity to present pertinent evidence.  
Thus any error in the timing was harmless, the appellant was 
not prejudiced.  Simply put, there is no evidence any VA 
error in notifying the appellants that reasonably affects the 
fairness of this adjudication.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.

In May 2003, the appellant was provided with notice of what 
evidence was needed for her claim, what VA would do, and what 
she should do.  The Board notes that, the letters expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  She 
was not specifically instructed to submit any pertinent 
evidence in her possession, and she was not given the 
specific notice required by Hupp, supra.  Nonetheless, both 
the March 2003 rating decision and the October 2003 statement 
of the case and subsequent supplemental statements of the 
case contained information concerning the disabilities for 
which service connection was in effect at the time of the 
veteran's death, so the appellant had actual knowledge of 
those disabilities.  Moreover, she specifically argued that 
the veteran's service-connected PTSD played a role in causing 
the veteran's death as he smoked allegedly due to his PTSD 
which ultimately led to the disease which caused his death.

The Board acknowledges that the appellant was not provided 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until November 
2007.  The failure to provide the specific notice required by 
Dingess in a timely manner is harmless in this instance 
because the appellant's claim for entitlement to DIC benefits 
and the cause of the veteran's death are denied.  Matters 
concerning the disability and the effective date of an award 
do not arise here.

Finally, the Board notes that veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, an appropriate 
Independent Medical Expert opinion was obtained.  The 
appellant requested and testified at a Travel Board hearing.  
Neither the appellant nor her representative has identified 
any outstanding evidence, to include medical records that 
could be obtained to substantiate the denied claim.  The 
Board is also unaware of any such outstanding evidence.

After providing the required notice and completing all 
indicated development of the record, the originating agency 
readjudicated the appellant's claim.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim by the originating agency were not 
prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


